 Case: 1:15-cv-09351 Document #: 123 Filed: 12/12/19 Page 1 of 1 PageID #:315

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Demetrio Campbell
                               Plaintiff,
v.                                                   Case No.: 1:15−cv−09351
                                                     Honorable Steven C. Seeger
Jhon Doe, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 12, 2019:


       MINUTE entry before the Honorable Steven C. Seeger: Plaintiff's unopposed
motion for extension of time (Dckt. No. [121]) is granted. Plaintiff to send a written
settlement demand to Defendants by December 27, 2019. The motion hearing set for
December 23, 2019 is hereby stricken. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
